{¶ 34} I concur with the majority's judgment, but do so solely on the basis of appellant's failure to verify his petition as required by R.C. 2725.04 Evans v. Klaeger, 87 Ohio St. 3d 260, 261, 1999-Ohio-55.
 {¶ 35} A habeas corpus petition filed without the required verification is "fatally defective" and is properly dismissed without consideration of other issues, such as *Page 9 
whether the petitioner had an adequate remedy at law. Griffin v.McFaul, 116 Ohio St. 3d 30, 2007-Ohio-5506, at ¶ 7 (citations omitted). See, e.g. Messer v. McAninch (1997), 77 Ohio St. 3d 1511 (opinion quoted in toto: "This cause originated in this court on the filing of a petition for a writ of habeas corpus and was considered in a manner prescribed by law. Upon consideration thereof, IT IS ORDERED by the court, sua sponte, that this cause be, and hereby is, dismissed for failure to verify petition in accordance with R.C. 2725.04."). *Page 1